[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER ON MOTION TO ALLOCATE FEES (DOCKET ENTRIES #129 AND #131.50)
The court finds $8,547.75 a fair and reasonable fee for the services of counsel for the minor child, and allows $8,547.75 by way of counsel fees to Attorney Alice Bruno. Such award is made pursuant to 46b-62 of the General Statutes. Of this amount, $3,070.90 has been paid by the parties by way of retainer.
The court orders that the balance shall be paid, $3,676.85 by the plaintiff and $1,800.00 by the defendant, the plaintiff to pay $200.00 per month for 17 months and a final payment of $276.85, and the defendant to pay $100.00 per month until fully paid, payments to commence September 1, 1992.
EDGAR W. BASSICK, III, JUDGE